Exhibit 10.5

VOTING AGREEMENT

December 29, 2006

To

The Original Term B Lenders

and

The Purchasers, referred to below

c/o Silver Point Finance, L.L.C.,

2 Greenwich Plaza

Greenwich, CT 06830

Attention: Claudio Chappell

 

  Re: Third Amended and Restated Credit Agreement (the “Credit Agreement”) dated
as of December 29, 2006 among Dominion Homes, Inc. (the “Company”), the lenders
party thereto, The Huntington National Bank and Silver Point Finance, LLC and
the Warrant Purchase Agreement (the “Warrant Purchase Agreement”) dated as of
December 29, 2006 among the Company and the purchasers named therein (the
“Purchasers”).

Ladies and Gentlemen:

This letter agreement is being entered into among and between BRC Properties,
Inc. (the “Key Shareholder”), the Company, the Original Term B Lenders (as
defined in the Credit Agreement) and the Purchasers and delivered in connection
with the Credit Agreement and the Warrant Purchase Agreement and is intended to
supplement the Credit Agreement and the Warrant Purchase Agreement with respect
to the subject matter contained herein (but not otherwise). Capitalized terms
used but not defined herein shall have the meanings assigned thereto in the
Warrant Purchase Agreement or the Credit Agreement, as applicable.

The parties hereby agree to the following:

1. The Key Shareholder agrees that during all times when the Original Term B
Lenders or the Purchasers, as the case may be, are entitled to designate
directors for election to the Board, to vote, or cause to be voted, all shares
(whether now owned or after acquired) of voting securities (“Shares”) in the
Company beneficially owned by such Key Shareholder or over which such Key
Shareholder has voting control, from time to time and at all times, in whatever
manner necessary to ensure that at each annual or special meeting of
stockholders at which an election or removal of directors is considered, or
pursuant to any written consent, (i) Designated Board Members, that are
reasonably acceptable to a majority of the beneficial owners of the Key
Shareholder, are elected to the Board and (ii) no Designated Board Member is
removed from office, without cause, unless such removal is directed or approved
by the written consent of a majority of the Original Term B Lenders or the
Purchasers holding a majority of the Warrants, as applicable.



--------------------------------------------------------------------------------

2. The Company agrees that when required, it shall call a special meeting of the
shareholders of the Company for the purpose of electing directors designated by
the Original Term B Lenders or the Purchasers, as applicable.

3. Each party hereto acknowledges and agrees that the Original Term B Lenders
and the Purchasers, as applicable, will be irreparably damaged in the event any
of the provisions of this letter agreement are not performed by the parties in
accordance with their specific terms or are otherwise breached. Accordingly, it
is agreed that each of the Original Term B Lenders and the Purchasers shall be
entitled to an injunction to prevent breaches of this letter agreement and to
specific enforcement of this letter agreement and its terms and provisions in
any action instituted in any court of the United States or any state having
subject matter jurisdiction, in addition to any other remedy to which the
parties may be entitled at law or in equity. Each of the parties to this letter
agreement hereby consents to personal jurisdiction in any such action brought in
the United States District Court for the Southern District of New York or in any
court of the State of New York having subject matter jurisdiction.

4. This letter agreement may be amended or modified and the observance of any
term hereof may be waived only by a written instrument executed by (i) the Key
Shareholder, (ii) a majority of the Original Term B Lenders so long as hold at
least 51% of the Term B Notes, (iii) the Purchasers holding a majority of the
Warrants so long as they hold at least 500,000 Warrants or Warrant Shares and
(iv) the Company. Any amendment, termination of waiver effected hereby will be
binding to all parties hereto, even if they do not consent in writing.

5. This letter agreement may be executed in counterparts, each of which shall be
considered an original instrument, but all of which shall be considered one and
the same agreement, and shall become binding when one or more counterparts have
been signed by each of the parties hereto and delivered to the Original Term B
Lenders and the Purchasers.

6. This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This letter
agreement may not be assigned by the Purchasers (other than to their affiliates)
without the prior written consent of the Key Shareholder.

7. This letter agreement shall be governed by and construed in accordance with
the internal laws of the State of Ohio, without regard to its conflicts of law
principles.

*            *            *            *



--------------------------------------------------------------------------------

If the foregoing reflects your understanding of the agreement that we have
reached, please confirm that fact by signing a copy of this letter in the place
indicated below and returning it to us.

 

Very truly yours, BRC PROPERTIES INC. By:   /s/ Terry E. George Name:   Title:  



--------------------------------------------------------------------------------

DOMINION HOMES, INC. By:   /s/ William G. Cornely Name:   William G. Cornely
Title:   Chief Financial Officer   Senior Vice President of Finance



--------------------------------------------------------------------------------

Agreed and confirmed: ORIGINAL TERM B LENDER: SILVER OAK CAPITAL, L.L.C. By:  
/s/ Jed A. Hart   Name:   Jed A. Hart   Title:   Authorized Signatory ORIGINAL
TERM B LENDER: SPCP GROUP, L.L.C. By:   /s/ Richard Petrilli   Name:   Richard
Petrilli   Title:   Authorized Signatory PURCHASER: SPCP GROUP, L.L.C., By:  
/s/ Richard Petrilli   Name:   Richard Petrilli   Title:   Authorized Signatory
PURCHASER: SILVER OAK CAPITAL, L.L.C., By:   /s/ Jed A. Hart   Name:   Jed A.
Hart   Title:   Authorized Signatory